     CaCkdak.-19-01-Z12-31WEIDoEttinatment14 Fait'Vi7a4LIS Fligiten



                 IN THE UNITED STATES DISTRICT COURT • - •
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA                                        -s


                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff                            )
                                                    )
               v.                                   )       Civ. Action No. 1:1 Ct —Cv — IZI1
                                                    )
PENN VENTURE PARTNERS,L.P.                          )        Receivership Order
                                                    )
               Defendant                            )
                                                    )


                       CONSENT ORDER OF RECEIVERSHIP

IT IS HEREBY ORDERED,ADJUDGED AND DECREED:

       1.      Pursuant to the provisions 15 U.S.C. §6891, this Court hereby takes

exclusive jurisdiction of the Penn Venture Partners, L.P.("PVP"), and all of its assets and

property, of whatever kind and wherever located, and the U.S. Small Business

Administration("SBA")is hereby appointed Receiver of PVP ("Receive')to serve

without bond until further order ofthis Court. The Receiver is appointed for the purpose

of marshaling and liquidating all ofPVP's assets and satisfying the claims of creditors

therefrom in the order of priority as determined by this Court.

       2.      The Receiver shall have a11 powers, authorities, rights and privileges

heretofore possessed by the officers, directors, managers and general and limited partners

ofPVP under applicable state and federal law, by the Articles of Limited Partnership, and

By-Laws of said limited partnership, in addition to all powers and authority of a receiver

at equity, and a11 powers and authority conferred upon the Receiver by the provisions of

15 U.S.C.§ 6891 and 28 U.S.C.§ 754. The trustees, directors, officers, managers,




                                             1
  Cactig9:-19-644-M-2F-JEWoOmetitebt14 FlUittelDgradife Fft#13215also




employees, investment advisors, accountants, attorneys and other agents of PVP are

hereby dismissed and the powers ofany general partners are hereby suspended. Such

persons and entities shall have no authority with respect to PVP's operations or assets,

except to the extent as may hereafter be expressly granted by the Receiver. The Receiver

shall assume and control the operation of PVP and shall pursue and preserve all of its

claims.

       3.      The Receiver is entitled to take immediate possession of all assets, bank

accounts or other financial accounts, books and records and all other documents or

instruments relating to PVP. The past and/or present officers, directors, agents,

managers, general and limited partners, trustees, attorneys, accountants, and employees

of PVP, as well as all those acting in their place, are hereby ordered and directed to turn

over to the Receiver forthwith all books, records, documents, accounts and all other

instruments and papers ofand relating to PVP and all of PVP's assets and all other assets

and property of the limited partnership, whether real or personal. The general partner of

PVP shall furnish a written statement within five (5)days after the entry ofthis Order,

listing the identity, location and estimated value ofall assets of PVP,a list of all

employees(and job titles thereof), other personnel. attorneys, accountants and any other

agents or contractors of PV P. Within thirty (30) days following the entry of this Order,

the general partner ofPVP shall also furnish a written report describing all assets. All

persons and entities having control, custody or possession of any assets or property of

PVP are hereby directed to turn such assets and property over to the Receiver.

          4.   The Receiver shall promptly give notice of its appointment to all known

officers, directors, agents,employees, shareholders, creditors, debtors, managers and
  Cate€461270:giblift-hE9012168€11114Tt14 Fiffiganing 9962e2geir§0



general and limited partners ofPVP, as the Receiver deems necessary or advisable to

effectuate the operation ofthe receivership. All persons and entities owing any

obligation, debt or distribution to PVP shall, until further ordered by this Court, pay or

otherwise fulfill all such obligations in accordance with the terms thereof to the Receiver

and its receipt for such payments shall have the same force and effect as if PVP had

received such payments.

       5.      The Receiver is hereby authorized to open such Receiver's accounts at

banking or other financial institutions and to extend credit on behalf of PVP,to utilize

SBA personnel, and to retain or employ such other persons as it may deem necessary to

effectuate the operation ofthe receivership including, but not limited to, attorneys,

accountants, consultants, advisors, brokers, and appraisers, and is further authorized to

expend receivership funds to compensate such persons in such amounts and upon such

terms as the Receiver shall deem reasonable in light of the usual fees and billing practices

and procedures of such persons. The Receiver is not required to obtain Court approval

prior to the disbursement of receivership funds for payments to persons retained or

employed by the Receiver or for expenses that the Receiver deems advantageous to the

orderly administration and operation of the receivership. ln addition, the Receiver is

authorized to reimburse the SBA for travel expenses incurred by SBA personnel in the

establishment and administration of the receivership. The Receiver may, without further

order of this Court, transfer, compromise, or otherwise dispose of any claim or asset,

other than real estate.

       6.       PVP's past and/or present officers, directors, agents, attorneys, managers,

shareholders, employees, accountants, debtors, creditors, managers and general and




                                              3
  calstia14:19-64.11Z-2F-1E1Poottioritelitl4                              Rasse2$ go




limited partners of PVP,and other appropriate persons or entities (including without

limitation, the defendant's portfolio of small business concerns and financial institutions

doing business with defendant and/or defendant's portfolio ofsmall business concerns)

shall answer under oath to the Receiver all questions which the Receiver may put to them

and produce any documents as required by the Receiver rcgarding the business ofsaid

limited partnership, or any other matter relevant to the operation or administration ofthe

receivership or the collection offunds due to PVP. In the event that the Receiver deems

it necessary to require the appearance of the aforementioned persons or entities, the

Receiver shall make its discovery request(s) in accordance with the Federal Rules of

Civil Procedure.

        7.     The parties or prospcctive parties to any and all civil legal proceedings

(excluding the instant proceeding), wherever located, including, but not limited to

arbitration proceedings, bankruptcy or foreclosure actions, default proceedings, or any

other proceedings involving (i) PVP,(ii) any assets ofPVP,(iii) the Receiver for PVP or

(iv) PVP's present or past officers, directors, managers, or general partners (including the

managers or members of such general partner) to the extent said civil legal proceedings

involve any action taken by them while acting in their official capacity with PVP,are

enjoined from taking any action, including discovery, commencing or continuing any legal

proceeding ofany nature without further order ofthis Court.

        8.     A1l civil legal proceedings wherever located, including arbitration

proceedings, foreclosure activities, bankruptcy actions, or default proceedings, but

excluding the instant proceeding, involving(i) PVP,(ii) any ofassets ofPVP,(iii) the

Receiver for PVP or(iv) PVP's present or past officers, directors, managers, or general
  cauak3-91g4RANPEPoodutiwielit14 Fitlitia#2109 livse29 p



partners (including the managers or members ofsuch general partner)to the extent said

civil legal proceedings involve any action taken in their official capacity for PVP are

stayed in their entirety, and all Courts having any jurisdiction thereof are enjoined from

taking or permitting any action in such proceedings until further Order ofthis Court.

       9.      Further, as to a cause of action or claim accrued or accruing in favor of

PVP against a third person or party, any applicable statute of limitation is tolled to the

extent allowed by applicable law during the period in which this injunction against

commencement of legal proceedings is in effect as to that cause of action or claim.

        10.    PVP and its past and/or present directors, officers, managers, general or

limited partners, agents, employees and other persons or entities acting in concert or

participating therewith be, and they hereby are, enjoined from either directly or indirectly

taking any actions or causing any such action to be taken which would dissipate the

assets and/or property ofPVP to the detriment of PVP or ofthe Receiver appointed in

this cause, including but not limited to destruction of corporate records, or which would

violate the Small Business Investment Act of 1958, as amended, 15 U.S.C.661 et ssg„

or the regulations promulgated thereunder("Regulations") in Part 108 of Title 13 C.F.R.

        I l.   The Receiver is authorized to borrow up to 5500,000 from the SBA on

behalf of PVP and is authorized to cause PVP to issue Receiver's Certificates of

Indebtedness in the principal amounts of the sums borrowed, which certificates will bear

interest at or about 14 percent per annum and will have a maturity date no later than 18

months after the date of issue. Said Receiver's Certificates of Indebtedness shall have

priority over all other debts and obligations of PVP,excluding administrative expenses of




                                              5
 CaCeSeL11-X9-0.1142-IfEJ EiDoEtaitOtentl4 Ffflii€1307/241te FRigte20 Qif




the Receivership, whether currently existing or hereinafter incurred, including without

limitation any claims of general or Iimited partners of PVP.

         12.   This Court determines and adjudicates that SBA has made a sufficient

showing that PVP has violated the Act and the Regulations, as alleged in the Complaint

filed against PVP in the instant action, to obtain the reliefso requested.

               DATED this May of a—                    ,20(I


                                       UNITE                       CT COURT JUDGE




SEEN,STIPULATED AND AGREED:

PENN VENTURE PARTNERS, L.P., through its authorized representative

By:

Title:   di
         General Partner ofPVP, L.P.

Date:    Ret7 9,z0/9




                                             6
